 PHELPS DODGE CORPORATION531Phelps Dodge CorporationandInternationalUnion,UnitedPlantGuardWorkersofAmerica,Petitioner.Case 28-RC-1864June 30, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND BROWN ANDZAGORIAPursuant to a Stipulation for Certification uponConsent Election approved November 25, 1968,' anelection by secret ballot was conducted December11,under the direction and supervision of theRegionalDirectorforRegion 28 among theemployees in the agreed-upon unit.At theconclusion of the election, the parties were furnishedatallyofballotswhichshowedthatofapproximately 20 eligible voters, 20 cast ballots ofwhich 7 werefor and 13 against Petitioner; nonewas challenged or void. Thereafter, the Petitionerfiledtimelyobjections to conduct affecting theresults of the election.InaccordancewithNationalLabor RelationsBoard Rules and Regulations, the Acting RegionalDirector conducted an investigation and, on January23, 1969, issued and duly served upon the parties hisReport on Objections in which he recommendedthat Objections 1, 2, 4, and 5 be overruled and thata full and complete hearing be held to resolve theissues raised by Objection 3. No exceptions werefiled to the Acting Regional Director's report, andon February 10, 1969, the National Labor RelationsBoard adopted the recommendations of the ActingRegionalDirector as set forth in his report andordered that a hearing be held on objection 3.Pursuant to theBoard'sOrder, ahearing was heldFebruary 18, 1969, before Hearing Officer L. L.Porterfield.All parties participated and were givenfullopportunity to examine and cross-examinewitnesses and to introduce evidence bearing on theissues.On March 7, 1969, the Hearing Officerissued and duly served on the parties his report inwhichherecommended that objection 3 beoverruled. The Petitioner filed timely exceptions tothe reportand abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor collective bargaining within themeaning ofSection 9(b) of the Act:All guards and special guards employed by theEmployer at itsMorenciBranch,Morenci,Arizona; excluding all other employees, officeclericals and supervisors as defined in the Act.5.The Board has reviewed the rulings made bythe Hearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theHearing Officer's report, the Petitioner's exceptionsthereto, the Acting Regional Director's Report onObjections and the exceptions thereto, and the entirerecord in the case, and hereby adopts the HearingOfficer'sfindings and his conclusion only to theextent consistent herewith.Petitioner's Objection 3 alleged:That on or about November 19, 1968, andcontinuingtothedateof the election, theEmployer,byitssupervisorsandagents,interrogated individual employees at their workstations concerning their union sympathies andaffiliations.Duringsuchinterrogations,representatives of the Employer made threats toreducetheworkweekandtootherwiseunilaterallychange terms and conditions ofemployment.The record fairly establishes that chief-watchman,Wood, whose supervisory status was conceded, oninstructionsofmanagement,engagedininterrogationof a number of employees as towhether they or other employees, had beenapproached by the Union and had signed unioncards.The Hearing Officer properly found thatWood's interrogation of employees R. D. Carrelland Hart and his conversation with employee Brownhad occurred before the petition herein was filed onNovember 12, 1968, and therefore concluded thatsuch conduct could not be considered in determiningwhether it interfered with the election.2 However, theevidence establishes, and the Hearing Officer found,thatWood had also interrogated employee Raley,who had been identified by Brown as one who mighthave signed a union card, and Wood asked Raley ifin fact Raley had signed such card. Raley deniedthat he signed and Wood declined to disclose fromwhom he had received such information. TheHearing Officer found this incident too isolated incharacter to justify setting aside the election.We agree with the Hearing Officer's conclusionthatWood's interrogation of Raley was improperand coercive, but we do not agree that it was of anisolated character. The record shows that after his'A11 dates except as otherwise noted are 1968.'/deal Electric and ManufacturingCompany,134 NLRB 1275177 NLRB No. 68 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterrogationofRaley on November 12, Woodthereafter suspended his activities to complete hisvacation,but on his return on November 17, he wasagain instructed by his superiors to speak to theemployees and presentthe Employer'sposition onunion organization.It isnot disputed thatWoodthereafter had conversations with nearly all of the20 guards.Much of the testimony, undenied byWood, relates to conversations conducted by himwith employees, conversations that occurred eitherin a truck Wood used in the performance of hissupervisoryduties,orattheemployees'workstations or their homes.3 The Hearing Officer foundthatWood's conduct in initiating the conversationsandexpoundingon the Employer'scaseinopposition to union organization was not coerciveinterrogationbecauseWood did not go beyondasking if the particular employee had already bqenapproached by the Union, or telling the employeethat he assumed that the employee had alreadyheard the Union'scase.However,Wood's owntestimony refutes such findings.Woodadmitsthat he had prior knowledge of theemployees'union interests before undertaking tospeak to them. He testified that he did not presentthe Employer'scase to at least three employees,Weatherholt,Mayo, and Leo Montgomery, becausehe was fully informed of their"interest.inregard to the Union." But, whether Wood hadobtainedsuchknowledgethroughactsofsurveillanceor by directinterrogationof otheremployees,Wood in his conversations with some ofthe employees certainly gave the impression thatthere had been surveillance and interrogation. Thus,Wood testified regarding a conversation withemployee Sid Garrett, a week or two before theelection, "And I did let it be known that I knew hewas involved in the union through differentsources," and added, "Sid, well I would feel a lotbetter about it if you all would come out in theopen,if the union is what you want rather thanfinding out the way I found it out."As in the caseof Raley,Wood declined to tell Garrett who hadinformed him of Garrett's interest in the Union.Furthermore,even if we agreed with the HearingOfficer thatWood in initiating conversations withthe employees merely asserted that he assumed theemployee had already heard the Union's case, or didnot go beyond asking whether the employee hadalready been approached by the Union, we do notagree with the Hearing Officer that these remarkswere not coercive interrogation. If nothing more,they elicited,or tended to elicit,from the employeean admission,such as in the case of employeeTinney, that he did or did not support the Union, or'The evidenceshowsthatWoodengaged at leasttwo employees inconversations about theUnion attheir homes.Such conduct,the Boardhas found tends to restrain and coerce employees in their union activities.SeeThe Hurley Company.130 NLRB 282,FN. Calderwood. Inc,124NLRB 1211,Peoria PlasticCo., 117 NLRB 545,Mrs Baird's Bakeries.Inc, I14NLRB 444information as to the activities of other employees.Thus,Wood testified that he spoke to employeeTinney the latter part of November and "I told himhe probably had been contacted by some of the menregardingtheUnion, and he [Tinney] said, `Yes,OliverWeatherhold contacted me . . . last night.'Then he told me he had a card to sign." Tinneyapparently disclosed that he would not support theUnion, and the disclosure was not lost on Wood.For the record shows that Wood urged, indeedappeared to insist, that those employees who, hebelieved, were not in favor of the Union be sure tovote in the election. Thus, as to his conversationwith Tinney,Wood testified that "I stressed eventhough hewasn'tinterested in it, that when theelection came we would want him to vote. I mean itwas his choice . . . I contacted him later, as I didthe rest of them, and told him the time and place tovote."Nor dowe agreewith the Hearing Officer thatWood's remarksaboutchangingthe workweek andbeing less lenient thanbefore if the Union came inwere noncoercive because the employees understoodthat suchchangeswould only occur through or as aresultof bargainingand not be unilaterally imposedby the Employer.We cannot draw any suchconclusion from Wood's conversation with Garrettor other employees. Garrett testified, testimonywhich was not denied by Wood, that Wood told him"he was disappointedatme goingalong and lettingMr. Weatherholt sucker meinto adeal like that ... 'the company' had, always tried to be lenient with us... the companygave us specialconsideration .. .but if wedid get a unionthe company might cut ourschedule ... we might even go to a 5-day week andthat would off-set any raise that the union mightgive us.And he told me that he had always been toolenientwith us."'While it is clear that Woodtestified that he told the employees that ". . . if theUnion comes in there would be a contract ... theywould have a contract to live up to and there wouldbe things for me to abide by," it is anything butclear that this statement was understood by theemployees to mean that what they stood to losewould depend entirely on the give and take ofcollectivebargaining.On the contrary, Garretttestified "I thought that he was trying to say, that ifwe did get in the union that we probably would becut." This is not the reaction of an employee whounderstood thatchangesthatmight occur woulddependon negotiations.'In our opinion it is morelikely, and reasonable to infer, that the employeestook Wood's statementssimply as threats of loss of'Garrett testified that apparently as an example of leniency,which Woodthought called for some disciplinary action,Wood mentioned an incidentwhereWood said he had seen Garrett's truck at the residence of thecarpenter foreman's home when he, Garrett,should not have been there.'We are not persuaded otherwise by the fact that Garrett answered,"Yes," to leading questions put to him by Employer's Counsel to wit, "I PHELPS DODGE CORPORATIONbenefits and privileges and of economic reprisals ifthe Union was successful.6The Hearing Officer found that employees whowere interviewed byWood in his truck were notcoerced within the principle ofPeoples Drug Stores,nc.,'as the truck was not the locus of finalauthority in the plant. While it appears that Woodhad an in-plant office, the nature of his supervisoryduties required him to spend most of his workingtime in his truck. The truck was equipped with atwo-way radio through which he gave commandsand receivedmessages,and the manner in which heconducted his interviews with employees indicatedthat he regarded his truck as much as a locus of hisfinal authorityas the in-plant office.Wood testifiedthatmany of hisconversationswith employeesabout the Union occurred away from the employees'stationsand inthe confidential confines of histruck's cab.Where the guards patrolled in pairs,Wood conceded that his practice was to call eachemployee separately into his truck and speak to himabout the Union. In view of such circumstances, wefind thatWood's truck was as much a locus of finalauthority as any in-plant office that may have beenhis.Such conduct therefore in calling the men intohis truck's cab for the purpose of speaking outagainst theUnion was, in our opinion, a clearviolation of the principle ofPeoples Drug.8In view of the foregoing and on the record as aassume he was referring to some raise which might be negotiated with thecompany, is that right9 And that the cutting of the work schedule wouldcome then after the raise had been negotiated,is that right9" The questionsin our opinion are no more clearly suggestive of action not to be takenunilaterally by the Employer than were Wood's statements6Marsh Supermarkets,IncvN L R B,327 F2d 109,111 (C A 7),enfg in material part 140 NLRB 899, cert denied377 U S 944'l19NLRB 634"!bid533whole, we find contrary to the Hearing Officer, thattheEmployer,by reason of Wood's coerciveinterrogationof its employees as to their unionactivities,hisconveyingtheimpressionofsurveillance, his threats of depriving employees ofbenefitswhich they then enjoyed, his orderingemployees into his truck for the purpose ofpresenting the Employer's case in opposition to theUnion'sorganizationalefforts, interferedwith theemployees' statutory rights to a free selection of abargainingrepresentative.Accordingly, we shall setaside the election and direct a second election.9ORDERIt is hereby ordered that the election conductedherein on December 11, 1968, be, and it hereby is,set aside.[Directionof Second Election10 omitted frompublication.]'We find, contrary to the Hearing Officer, that Company ManagerO'Neil's letter of December 7, 1968, which made no reference whatsoevertoWood's conduct, which in essence merely told employees that theEmployer was opposed to the Union and that he wanted them to voteagainst the Union, could not, nor even was intended to, dissipate Wood'simproper conduct1() Inorder to assure that all eligible voters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright to vote,parties tothe election should have access to a list of voters and theiraddresseswhichmaybe used to communicate with themExcelsiorUnderwear Inc ,156 NLRB 1236,NL.R B v Wyman-Gordon Company,394 F 2d 759 Accordingly,it is hereby directed that an election eligibilitylist, containing the names and addresses of all the eligible voters, must befiled by theEmployer with the Regional Director for Region 28 within 7days afterthe date of issuance of theNotice ofSecondElection by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begranted bythe Regional Director except in extraordinary circumstancesFailure to complywith this requirement shall be grounds for setting asidethe election whenever proper objections are riled